SECOND ORDER AMENDING ORDER OF SUSPENSION PENDING FINAL DETERMINATION

On October 11, 1996, this Court issued an Order of Suspension Pending Final Determination therein directing that the respondent, Bradley J. Catt, Prosecuting Attorney of Knox County, be suspended from the practice of law and from his duties as Prosecuting Attorney of Knox County pending final determination of attorney disciplinary charges filed against him or until further order of this Court. A subsequent amended order directed that, in order to allow time for this Court to appoint a substitute prosecuting attorney for Knox County, the effective date of the respondent’s suspension would be October 28,1996.
This Court has now appointed by a separate order a temporary prosecuting attorney who will be able to assume his duties as Prosecuting Attorney of Knox County on November 4, 1996. Accordingly, we find that the effective date of the respondent’s suspension from the practice of law and from his duties as Prosecuting Attorney of Knox County should be extended to November 4, 1996.
IT IS, THEREFORE, ORDERED that Bradley J. Catt be suspended, effective November 4, 1996, from the practice of law and from his duties as Prosecuting Attorney of Knox County, pending the final resolution of this matter or until further order of this Court. In all other respects, this Court’s October 11,1996, Order of Suspension Pending Final Determination shall remain in full force and effect.
IT IS FURTHER ORDERED that the Clerk of this Court shall send copies of this Order to Bradley J. Catt and his attorney of record, to the Indiana Supreme Court Disciplinary Commission and its attorney of record, to the Hon. Murphey C. Land, Knox Circuit Court; to the Hon. Jim R. Osborne, Knox Superior Court No. 2; to the Hon. Edward C. Theobald, Knox Superior Court No. 1; to the Auditor of the State of Indiana; the Division of State Court Administration, Payroll Section; to the Auditor of Knox County; to the Clerk of Knox Circuit Court; and to all entities designated by Admission and Discipline Rule 23, Section 3.
The Clerk of the Knox Circuit Court shall file this Order in the Record of Judgments and Orders in the Knox Circuit Court.
All Justices concur.
/s/ Randall T. Shepard Randall T. Shepard Chief Justice of Indiana